Fourth Court of Appeals
                                San Antonio, Texas
                                       June 18, 2018

                          No. 04-17-00505-CR & 04-17-00506-CR

                               Richard Anthony GALINDO,
                                        Appellant

                                             v.

                                   The STATE of Texas,
                                         Appellee

                From the 451st Judicial District Court, Kendall County, Texas
                                 Trial Court No. 5792, 5793
                         Honorable Bill R. Palmer, Judge Presiding


                                      ORDER
       The Appellant’s Motion for Extension of Time to File Brief is hereby GRANTED. The
Appellant’s brief is due on July 16, 2018. No further extensions, without extraordinary
circumstances.


                                                  _________________________________
                                                  Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 18th day of June, 2018.



                                                  ___________________________________
                                                  KEITH E. HOTTLE,
                                                  Clerk of Court